Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, comprising claims 1-19 in the reply filed on 12/17/2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.


Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  Claim 4 recites “a single plugs” which should read “a single plug” in order to be grammatically correct.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kropelnicki et al. (US 20190341419 A1; hereinafter “Kropelnicki”).

In re claim 1, Kropelnicki discloses a structure (fig. 2) comprising:
a photodetector 250 (¶ 0014, 0018, 0028); and
at least one airgap 260 (¶ 0024) in a substrate 201 (¶ 0018) under the photodetector 250.

In re claim 2, Kropelnicki discloses the structure (fig. 2) of claim 1, wherein the at least one airgap 260 includes a curved surface (the surface including bottom surface and sidewalls) which reflects light (241 is a reflector; ¶ 0025) which passes through the photodetector 250 back to a lower surface of the photodetector.

In re claim 4, Kropelnicki discloses the structure (fig. 2) of claim 2, wherein the at least one airgap includes is plugged with a single plugs 243 (¶ 0024) within a trench that extends from a surface of the substrate, under the photodetector, to the at least one air gap.

In re claim 8, Kropelnicki discloses the structure (fig. 2) of claim 2, wherein the curved surface is coated with a reflective coating 241 (¶ 0025).

Kropelnicki discloses the structure (fig. 2) of claim 1, further comprising a layer 243 (¶ 0024) located between an upper portion of the substrate where the photodetector 250 is located and a lower portion of the substrate where the at least one airgap 260 is located.

In re claim 11, Kropelnicki discloses the structure (fig. 2) of claim 1, wherein a width of the at least one airgap 260 is greater than a width or diameter of the photodetector 250.

In re claim 12, Kropelnicki discloses the structure (fig. 2) of claim 1, wherein the photodetector is comprised of Ge material (the PD can be defined including the cap structure wherein the cap structure comprised of Ge; ¶ 0049).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kropelnicki as applied to claim 1 above, and further in view of Kautzsch et al. (US 20140110805 A1; hereinafter “Kautzsch”).

In re claim 3, Kropelnicki discloses the structure (fig. 2) of claim 2 outlined above, but does not expressly disclose wherein the at least one airgap is plugged with a plurality of plugs within 
In the same field of endeavor, Kautzsch discloses a structure (fig. 4) wherein the at least one airgap is plugged with a plurality of plugs within respective trenches that extend from a surface of the substrate, under the photodetector, to the at least one airgap.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kautzsch into the structure of Kropelnicki in order to enhance the reflectivity of light.

In re claim 5, Kropelnicki discloses the structure (fig. 2) of claim 1 outlined above, but does not expressly disclose wherein the at least one airgap includes a plurality of curved surface which reflect light which passes through the photodetector back to a lower surface of the photodetector.
In the same field of endeavor, Kautzsch discloses a structure (fig. 4) wherein the at least one airgap 104 (¶ 0021) includes a plurality of curved surface which reflect light which passes through the photodetector back to a lower surface of the photodetector.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kautzsch into the structure of Kropelnicki in order to enhance the reflectivity of light.

In re claim 6, Kropelnicki/Kautzsch discloses the structure of claim 5, wherein the at least one airgap (Kautzsch: 104 in fig. 4) is plugged with a plurality of plugs 102 within respective trenches that extend from a surface of the substrate, under the photodetector, to the at least one airgap.

In re claim 7, Kropelnicki discloses the structure (fig. 2) of claim 1 outlined above, but does not expressly disclose wherein the airgap is comprised of a plurality of conjoined cavities, each having a spherical lower surface with a spherical radius and focal point configured to reflect light which passes through the photodetector back to a lower surface of the photodetector.
In the same field of endeavor, Kautzsch discloses a structure (fig. 4) wherein the airgap 104 (¶ 0021) is comprised of a plurality of conjoined cavities, each having a spherical lower surface with a spherical radius and focal point configured to reflect light which passes through the photodetector back to a lower surface of the photodetector.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kautzsch into the structure of Kropelnicki in order to enhance the reflectivity of light.

In re claim 9, Kropelnicki discloses the structure (fig. 2) of claim 2 outlined above, but does not expressly disclose wherein the at least one airgap is sealed with a SiGe plug.
In the same field of endeavor, Kautzsch discloses a structure (fig. 4) wherein the at least one airgap 104 is sealed with a SiGe plug 102 (¶ 0023).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kautzsch into the structure of Kropelnicki in order to have material with high refraction indices (¶ 0023 of Kautzsch).

Claim(s) 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kropelnicki in view of Kautzsch et al. (US 20140110805 A1; hereinafter “Kautzsch”).

In re claim 13, Kropelnicki discloses a structure (fig. 2) comprising:
a photodetector 250 (¶ 0014, 0018, 0028); and
an airgap 260 (¶ 0024) located under the photodetector, the airgap 260 comprising a lower reflective surface (241 is a reflector; ¶ 0025) which is configured to reflect light back to the photodetector.
Kropelnicki does not expressly disclose the lower reflective surface is spherical.
In the same field of endeavor, Kautzsch discloses a structure (fig. 4) wherein the lower reflective surface is spherical (e.g., lower surfaces of the light trap air cavities 104 are spherical; ¶ 0021).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kautzsch into the structure of Kropelnicki and form the lower reflective surface as spherical in order to enhance the reflectivity of light.

In re claim 14, Kropelnicki/Kautzsch discloses the structure (fig. 2) of claim 13, wherein the airgap (Kautzsch: 104 in fig. 4) is comprised of a plurality of conjoined cavities located below the photodetector.

In re claim 15, Kropelnicki/Kautzsch discloses the structure (fig. 2) of claim 13, wherein each of the conjoined cavities (Kautzsch: 104 in fig. 4) comprising a lower spherical reflective surface configured to reflect light back to the photodetector.

In re claim 18, Kropelnicki discloses the structure (fig. 2) of claim 13, wherein the lower spherical reflective surface is coated with a reflective material 241 (¶ 0025).


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kropelnicki in view of Kautzsch as applied to claim 13 above, and further in view of Getty et al. (US 20210280626 A1; hereinafter “Getty”).

In re claim 16, Kropelnicki/Kautzsch discloses the structure (fig. 2) of claim 13, wherein the airgap is plugged with Si or Ge material (¶ 0023 of Kautzsch). However, Kropelnicki/Kautzsch does not expressly disclose wherein the airgap is plugged with SiGe material.
In the same field of endeavor, Getty discloses a structure (fig. 8) wherein the substrate 102 can be Si, Ge or SiGe material.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Getty into the structure of Kropelnicki/Kautzsch as SiGe is a well-known substitute material for Si or Ge.

In re claim 17, Kropelnicki/Kautzsch discloses the structure (fig. 2) of claim 13, wherein the airgap (Kautzsch: 104 in fig. 4) is a plurality of airgap, each of which includes lower spherical reflective surface and each of which is plugged with Si or Ge material (¶ 0023 of Kautzsch).
However, Kropelnicki/Kautzsch does not expressly disclose wherein each of which is plugged with SiGe material.
In the same field of endeavor, Getty discloses a structure (fig. 8) wherein the substrate 102 can be Si, Ge or SiGe material.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the Getty into the structure of Kropelnicki/Kautzsch as SiGe is a well-known substitute material for Si or Ge.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kropelnicki in view of Kautzsch as applied to claim 18 above, and further in view of Haddad et al. (US 20140197509 A1; hereinafter “Haddad”).

In re claim 19, Kropelnicki discloses the structure (fig. 2) of claim 18 outlined above, but does not expressly disclose wherein the reflective material is indium oxide or zinc oxide.
In the same field of endeavor, Haddad discloses a structure (fig. 6) wherein the reflective material is indium oxide or zinc oxide (¶ 0079).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Haddad into the structure of Kropelnicki and form the reflective material with indium oxide or zinc oxide in order to enhance the reflectivity of the photosensor device (¶ 0079 of Haddad).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893